Citation Nr: 1100596	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  03-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for left facial nerve palsy as the result of VA surgical 
treatment in July 2000.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
August 1963 to August 1966.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2004, the Veteran appeared at a hearing that was 
conducted by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's file.  

In January 2005, in April 2008, and in July 2007, the Board 
remanded the case for additional evidentiary and due process 
development.  


FINDING OF FACT

In July 2000, the Veteran underwent a left total parotidectomy by 
VA, resulting in left facial nerve palsy, which was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, and 
which was a reasonably foreseeable event of the surgery.  








CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C. § 1151 
for additional disability due to left total parotidectomy surgery 
by VA in July 2000 have not been met.  38 U.S.C.A. §§ 1151, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).




The RO provided post-adjudication VCAA notice by letter, dated in 
July 2010.  The notice included the type of evidence needed to 
substantiate the claim under 38 U.S.C.A. § 1151, namely, evidence 
of additional disability, evidence of VA treatment, evidence of 
fault on the part of VA in providing the treatment, resulting in 
additional disability; or the additional disability was not a 
reasonably foreseeable event of VA treatment.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit other records not in 
the custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any non-Federal records 
on his behalf.  The notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the document complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
October 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded a hearing before 
the undersigned in March 2004.  The RO has obtained the service 
records and VA records.  


The Veteran himself has submitted numerous private medical 
records to include records from West Virginia University 
Department of Otolaryngology.  He has not identified any 
additionally available evidence for consideration in his appeal.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in March 2002, in July 2005, and in 
November 2009, and VA obtained additional medical opinion in 
December 2002 and in March 2010.   

In a written presentation, dated in January 2010, the Veteran's 
representative argues that VA failed in its duty to assist by not 
obtaining quality assurance records from the VA medical center.  
Under 38 U.S.C.A. § 5705, records created as part of the VA's 
medical quality-assurance program are confidential and access is 
limited.  

Under 38 U.S.C.A. § 5705(b) and the implementing regulations, in 
part, 38 C.F.R. §17.508(a), neither the adjudicative personnel of 
the Veterans Benefits Administration nor the personnel of the 
Board of Veterans' Appeals are listed among the persons 
authorized access to quality-assurance records.  See also VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. 
A, Para. 3, Subpara. i, entitled "Quality Assurance 
Investigative Reports" (which replaced previous M21-1, Part IV, 
Chap. 22, Subchap. 1, § 22.03), pertaining to the development of 
the evidence relating to claims under 38 U.S.C.A. § 1151, citing 
38 U.S.C.A. § 5705, the manual instructs that quality-assurance 
reports are confidential and cannot be used as evidence in the 
adjudication of claims under 38 U.S.C.A. § 1151.  

The Board does not have the authority to invalidate or ignore a 
VA statute or VA regulations.  See 38 U.S.C.A. 7104(c) (Board is 
bound in its decisions by the regulations of the department and 
instructions of the Secretary).




Although VA is required under VCAA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim, in the absence of any specific provisions of the law or 
regulations that authorize access to quality-assurance records 
for adjudicative use, the Board finds that it is not required to 
obtain such records pursuant to the duty to assist under the 
VCAA.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply.

Compensation is awarded for a qualifying additional disability of 
a veteran in the same manner as if such additional disability 
were service connected. A disability is a qualifying additional 
disability if the disability was caused by VA medical treatment, 
and the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the medical 
treatment; or the additional disability was not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to medical treatment must meet the causation 
requirements.  To establish causation, the evidence must show 
that VA's medical treatment resulted in additional disability.  
Merely showing that a veteran received treatment and that the 
veteran has an additional disability does not establish cause.  
38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is 
the action or event that directly caused the disability, as 
distinguished from a remote contributing cause.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing medical treatment, 
it must be shown that the treatment caused the veteran's 
additional disability; and VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider.

Whether the proximate cause of the additional disability was an 
event not reasonably foreseeable is to be determined based on 
what a reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d)(2).  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with informed 
consent.  38 C.F.R. § 3.361(d)(2).

Facts

In statements and testimony, the Veteran maintains that 
disability compensation is warranted under 38 U.S.C.A. § 1151 on 
the basis of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
during a surgical procedure he underwent in July 2000.  He 
believes that his facial nerve palsy, which was the result of a 
left total parotidectomy, was not a normal post-operative 
occurrence.  It was argued that the Veteran proceeded with the 
surgery with the understanding that there would be no major 
complications and that any complications would be minimal at 
best.  Further, it was argued that due to the surgery or 
negligence, the Veteran developed complications way beyond the 
normal progression of what would have been expected or explained 
prior to the surgery.  






VA medical records show that in December 1999 the Veteran was 
referred for evaluation of a left-sided neck mass, which had been 
present for 10 to 15 years and had slowly progressed in size.  
The Veteran denied any episodes of facial paralysis, but he did 
have occasional pain over the left-side of the neck.  The facial 
nerve function was fully intact at the time.  The impression was 
a large parotid tumor likely consistent with benign pleomorphic 
adenoma by history.  The plan was to remove the mass, despite the 
benign course of the lesion, as a malignant degeneration could 
not be excluded.  In March 2000, it was noted that a CT scan 
confirmed that the mass was confined to the superficial parotid 
lobe and that a fine needle aspiration indicated that the mass 
was consistent with a likely pleomorphic adenoma.  At that time, 
the Veteran had no facial nerve symptoms of any paralysis and the 
facial nerve had full function.  It was further noted that the 
Veteran was scheduled for surgery and that he had signed the 
appropriate consent form after being explained the risks, which 
included but were not limited to wound complications as well as 
facial nerve complications including paresis versus paralysis.  
The signed consent form, dated in March 2000, is of record, 
specifically noting facial nerve paralysis as a risk factor.  The 
record also indicates that the Veteran was aware that 
postoperative facial droop and asymmetry, drooling, tearing of 
the eye, and incomplete eye closure were possible outcomes 
despite meticulous facial nerve dissection.  The Veteran then 
proceeded with the surgery.  

At the Clarksburg, West Virginia VA Medical Center in July 2000, 
the Veteran underwent excision of the left parotid gland with 
preservation of the facial nerve.  The total parotidectomy for a 
benign disease did involve compromise of the left facial nerve.  
In the surgical report, it was noted that the facial nerve was in 
a very obscure location and was extremely tortuous and 
anatomically displaced from its normal position in an 
infralateral location by the mass of the tumor.  The nerve was 
freed from the mass itself with a combination of sharp and blunt 
dissection in the usual parotidectomy technique, but it was noted 
that a superficial lobectomy could not be performed due to the 
severe displacement of the nerve.  




It was further noted that the nerve stimulated in all branch 
divisions distal to a small area of concern near the proximal 
portion, which may have been secondary to traction injury or use 
of Bovie electrocautery in the proximity of the nerve due to the 
severe displacement of the nerve and extremely large size of the 
tumor.  The Veteran tolerated the procedure well.  The 
postoperative diagnosis was the same as the preoperative 
diagnosis, that is, a pleomorphic adenoma.  The Veteran was 
discharged home the next day with his wounds well healing and 
with numbness on the left side of his face.

VA records show that on postoperative visits the Veteran had 
minimal complaints.  In early August 2000, on evaluation of the 
cranial nerves, there was involvement of the cranial nerve VII 
with total paresis (6/6 on the House-Brachman scale) on the left 
with the remainder of the examination within normal limits.  In 
the impression, it was noted that the Veteran was doing well with 
a residual total facial paralysis.  In late August 2000, he was 
noted to have significant facial asymmetry, significant brow 
ptosis, and inability to close his left eye.  The impression was 
status post total left parotidectomy, doing well, with residual 
total facial paralysis, now with some marginal mandibular 
division improvement on the left side.  The assessment in 
September 2000 was status post parotid resection and left facial 
nerve palsy.  In December 2000, he was seen in a follow-up visit 
for left-sided facial paralysis.  He also suffered from headaches 
and facial pain.  He complained of significant bilateral epiphora 
and visual field deficit due to left brow ptosis.  On 
examination, it was noted that facial nerve paralysis was thought 
to be complete on the left side.  The Veteran was scheduled for 
additional procedures to facilitate his eye care and visual field 
deficit, including a direct brow lift and gold weight placement 
for the left eye.  

Private medical records show that in September 2001 the Veteran 
presented to the West Virginia Department of Otolaryngology 
clinic with persistent left facial nerve palsy.  The Veteran 
indicated that he had regained some function following his July 
2000 surgery but that he still had a left eyebrow droop and 
numbness over the left face with salivation from the left side of 
the mouth.  



The Veteran was seeking options for resolving his symptoms.  In 
October 2001, an EMG revealed findings consistent with a chronic 
axonal injury of the left facial nerve.  The testing showed a 
greater than 50 percent reduction in compound motor action 
potentials on the left side compared to the normal right side.  

VA records show that in January 2002, the Veteran indicated his 
feelings of abandonment by the VA system for not having been 
properly cared for.  He noted his pursuit of VA doctors in 
relation to the nerve surgery.  

At the time of a VA examination in March 2002, the examiner noted 
the Veteran's complaints, particularly facial weakness, that had 
resulted from his parotid surgery in July 2000.  Following 
examination, the impression included left facial palsy, status 
post left parotidectomy.  The examiner commented that the Veteran 
had left facial palsy of the lower motor neuron type, which was 
noted after left parotid surgery, causing difficulty chewing and 
swallowing, drooling saliva, blinking with the left eye tending 
to water constantly, and some pain behind the left eye.  

In April 2002, the Veteran was diagnosed with history of 
parotidectomy with secondary left facial nerve damage and mild 
facial palsy.  In May 2002, he received treatment for his left 
eye, which he was unable to close.  

In December 2002, a VA examiner furnished an addendum opinion, 
after review of the claims files including the March 2002 VA 
examination report and research data pertaining to parotidectomy 
surgeries (she attached copies of three such medical articles).  
The VA examiner expressed the opinion that based on the evidence, 
a widely recognized major hazard during operation of the parotid 
gland, mainly in tumor resection, was the injury of the facial 
nerve.  

On VA examination in July 2005, the VA examiner, a physician, 
reviewed the claims files and noted the Veteran's current 
complaints of drooping of the left eyebrow, inability to close 
the left eye, left nasal congestion, and drooling from the corner 
of the mouth, resulting from the facial paresis.  


In a summary, the VA physician noted that the Veteran's surgery 
was complicated by a complete left-sided facial paralysis 
immediately after the surgery in July 2000, but the Veteran had 
recovered some facial function.  While operative notes indicated 
that all branches of the facial nerve stimulated well, it 
appeared that stimulation along the main trunk of the facial 
nerve was not successful at the time of surgery, which was 
thought to be secondary to traction injury or use of Bovie or 
bipolar electrocautery in the proximity of the main trunk of the 
facial nerve.  Based on the description of the tumor size and 
complexity of surgery, the VA physician stated that the facial 
nerve traction injury was a foreseeable risk of the particular 
procedure the Veteran underwent.  Further, the use of 
electrocautery was necessary in parotid surgery for purposes of 
hemostasis.  The VA physician stated that a review of the records 
indicates that the Veteran was thoroughly counseled regarding the 
risk of facial paralysis or paresis from the surgery and 
understood the risks involved with the surgery.  Therefore, the 
VA physician concluded that the Veteran's resultant facial nerve 
palsy was not due to carelessness, negligence, lack of proper 
skill on the part of the involved surgeon, but was an inherent 
risk of the surgery.  The VA physician found that there was no 
indication the surgeon failed to exercise the appropriate degree 
of care.  

In a letter in September 2006, C.R., MD, Director of West 
Virginia University Head and Neck Oncology, stated that he did 
not believe that the Veteran's facial nerve injury was the result 
of carelessness, negligence, lack of proper skill or other fault 
on the part of VA in the manner in which the surgery was 
performed.  Further, the physician indicated that VA did not fail 
to exercise the degree of caution that was expected of a 
reasonable health care provider in any way.  

VA records from 2004 to 2007 show that the Veteran was followed 
for the residuals of the left parotidectomy.  In June 2006, it 
was noted that the Veteran had a 90 percent left facial 
paralysis. 





On VA examination in November 2009, the Veteran's facial area 
showed almost a total paralysis of the left eye along with 
portions to the nasal area and oral cavity.  There was a left 
parotid scar and some depression in the area of the removed 
parotid gland.  There was no evidence of regrowths in this area, 
and the remainder of the examination was unchanged and 
unremarkable.  The assessment was history of left superficial 
parotidectomy with subsequent facial nerve paralysis.  The 
examiner opined that the surgical procedure caused the direct 
paralysis of the facial nerve and that this was a permanent 
disability.  In an addendum opinion dated in March 2010, the VA 
examiner stated that the Veteran's left facial nerve injury 
occurred while he was undergoing surgery and that it was not due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or any other factor other than the tumor had stretched 
the nerve considerably and it was difficult to resect the lesion.  
The examiner stated that one of the complications of a 
superficial parotidectomy was damage or injury to the facial 
nerve.  

Analysis

In July 2000, after obtaining informed consent, the Veteran 
underwent left total parotidectomy surgery, which was performed 
by VA.

On the question of whether the Veteran had any additional 
disability as a consequence of the surgery, the record clearly 
establishes that the Veteran has an additional disability, 
consisting of a nerve injury manifesting in left facial nerve 
palsy.  The symptoms of this palsy include drooping of the left 
eyebrow, inability to close the left eye, left nasal congestion, 
and drooling from the corner of the mouth.  

On the question of whether the additional disability was due to 
fault on part of VA, VA physicians in July 2005 and in March 
2010, and a private physician in September 2006, were in 
agreement in expressing the opinion that the Veteran's post-
surgical left facial nerve disability was not due to 
carelessness, negligence, lack of proper skill, or similar 
instance of fault on part of the VA in providing the treatment, 
and that VA had exercised the degree of care that would be 
expected of a reasonable health care provider.  

The Board finds the medical opinions to be highly probative.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).

As for the Veteran's testimony that the prior to the surgery he 
believed that any complications of the surgery would be minimal, 
raising the question of the adequacy of the informed consent, the 
record shows that in pre-operative report, however, it was noted 
that the Veteran had been explained the surgical risks including 
facial nerve complications.  Further, the consent formed signed 
by the Veteran specifically included facial nerve paralysis with 
tearing, drooping face, and drooling, as risk factors.   For 
these reasons, the Board finds that there was informed consent. 

On the question of whether the left facial nerve disability was 
not reasonably foreseeable, the VA examiners have expressed the 
opinion that in a parotidectomy it is widely recognized that 
injury of the facial nerve is a major hazard as stated by one VA 
examiner.  In December 2002, one VA examiner provided three 
medical articles in support of the opinion.  In July 2005, the VA 
examiner stated that facial nerve palsy was an inherent risk of 
parotidectomy surgery.  The VA examiner in March 2010 noted that 
one of the complications of a parotidectomy was injury to the 
facial nerve.  There is no competent evidence in the record to 
show that the Veteran's facial nerve palsy was unforeseeable.  
Rather, all evidence on the question clearly supports the 
proposition that the current nerve injury was reasonably 
foreseeable.  Such evidence of foreseeability opposes the claim, 
and there is no competent evidence of unforeseeability to balance 
against the negative evidence.  







To the extent the Veteran's statements and testimony are offered 
as a lay opinion on the questions of fault on the part of VA or 
on foreseeability, a lay person is competent to offer an opinion 
on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).   

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.1599; 
Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.)

The Veteran's statements and opinion as a lay person are limited 
to inferences that are rationally based on the Veteran's 
perception and does not require specialized knowledge, education 
training, or experience.  Here the questions of fault on the part 
of VA or on foreseeability are not simple medical conditions that 
can be determined by the Veteran based on inferences gained by 
his own personal knowledge, that is, perceived through the use of 
his senses, without specialized knowledge, education, or 
experience.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized, education, training, or 
experience to offer an opinion on the questions of fault on the 
part of VA or on an event not reasonably foreseeable. 

For these reasons, the Board rejects the Veteran's lay statements 
and testimony as competent evidence to substantiate the claim. 




In short, there is no competent, independent medical evidence to 
support the Veteran's assertions regarding questions of fault on 
the part of VA or on an event not reasonably foreseeable.  

As there is no favorable competent evidence to support the claim 
as articulated above, the preponderance of the evidence is 
against the claim for VA disability compensation under 38 
U.S.C.A. § 1151 for left facial nerve palsy as the result of VA 
surgical treatment in July 2000, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for left 
facial nerve palsy as the result of VA surgical treatment in July 
2000 is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


